SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X ]Definitive Proxy Statement [ ]Definitive Additional Materials [ ]Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 OmniComm Systems, Inc. (Name of Registrant as Specified In Its Charter) Not applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed:April 30, 2013 NOTICE OF 2 TO BE HELD ON AUGUST 1, 2013 The 2013 Annual Meeting of the Stockholders of OmniComm Systems, Inc., a Delaware corporation (“Company” or “OmniComm Systems”), will be held at 9:00 a.m., local time, at The Marriott North, 6650 North Andrews Avenue, Fort Lauderdale, Florida 33309 on August 1, 2013. At the 2013 Annual Meeting, you will be asked to vote on the following matters: 1. the election of four directors, 2. the ratification of the appointment of Liggett, Vogt & Webb P.A., formerly known as Webb & Company, P.A. as our independent registered public accounting firm, and 3. any other business as may properly come before the meeting or any adjournment thereof. The foregoing items of business are more fully described in the Proxy Statement accompanying this Notice. Only stockholders of record, as shown by the transfer books of OmniComm Systems at the close of business on June 7, 2013 (“Record Date”), will be entitled to notice of and to vote at the meeting.A list of stockholders entitled to vote at the 2013 Annual Meeting will be available for examination by any stockholder for the proper purpose during normal business hours at our offices for a period of at least 10 days preceding the 2013 Annual Meeting. All stockholders are invited to attend the 2013 Annual Meeting in person.However, even if you expect to be present at the 2013 Annual Meeting, we ask that as promptly as possible you mark, sign, date, and return the enclosed proxy card in the postage pre-paid envelope provided.Stockholders attending the 2013 Annual Meeting may vote in person even if they have previously voted by proxy. This Notice, Proxy Statement, proxy card and the Annual Report on Form 10-K for the year ended December 31, 2012(“Annual Report”) of OmniComm Systems are being mailed to the stockholders of OmniComm Systems on or about June 28, 2013.OmniComm Systems’ financial statements for the fiscal year ended December 31, 2012 are contained in the accompanying Annual Report.The Annual Report does not form any part of the material for the solicitation of proxies. By Order of the Board of Directors /s/ Randall G. Smith Randall G. Smith Chairman, Chief Technology Officer Ft. Lauderdale, Florida June 28, 2013 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be Held on August 1, 2013:This Notice, the Proxy Statement, and our Annual Report on Form 10-K for the year ended December 31, 2012, are available free of charge on our website www.omnicomm.com. 1 TABLE OF CONTENTS Page No. General 3 Questions and Answers 3 Security Ownership of Certain Beneficial Owners and Management 7 Corporate Governance, Board Committees and Related Matters 9 Management 15 Certain Relationships and Related Party Transactions 16 Executive Compensation 18 Matters to be Considered at the 2013 Annual Meeting Proposal 1 – Election of Directors 36 Proposal 2 – Ratification of the Appointment of Liggett, Vogt & Webb P.A., formerly known as Webb & Company, P.A. as our Independent Registered Public Accounting Firm 37 Other Matters 39 Dissenter’s Rights 39 Proposals of Stockholders 39 Annual Report on Form 10-K 39 Notice of Internet Availability of the 2013 Proxy Materials 40 Where You Can Find More Information 40 Householding of Annual Meeting Materials 40 2 OMNICOMM SYSTEMS, INC. 2101 West Commercial Blvd. Suite 3500 Ft. Lauderdale, FL 33309 PROXY STATEMENT DATED JUNE 28, 2013 2 August 1, 2013 Stockholders Should Read the Entire Proxy Statement Carefully Prior to Returning Their Proxies GENERAL This Proxy Statement (hereinafter, the “Proxy Statement”) is furnished in connection with the solicitation by the Board of Directors (hereinafter, the “Board” or the “Board of Directors”) of OmniComm Systems, Inc. (hereinafter, “OmniComm Systems” or the “Company”), a Delaware corporation, of proxies to be voted at the 2013 Annual Meeting of Stockholders (hereinafter, the “2013 Annual Meeting”) to be held at The Marriott North located at 6650 North Andrews Avenue, Fort Lauderdale, Florida 33309 on August 1, 2013 at 9:00 a.m. Eastern Time or at any and all adjournments or postponements thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders (hereinafter, the “Notice”).The Annual Report on Form 10-K of the Company for the most recently completed fiscal year ended December 31, 2012 (hereinafter, “Annual Report”) is being mailed together with this Proxy Statement and form of Proxy.This Proxy Statement and the proxy card included herewith are first being mailed to stockholders on or about June 28, 2013. QUESTIONS AND ANSWERS Following are some commonly asked questions raised by our stockholders and answers to each of those questions. What may I vote on at the 2013 Annual Meeting? At the 2013 Annual Meeting, stockholders will consider and vote upon the following matters: · to elect a Board of Directors consisting offour members; · to ratify the appointment of Liggett, Vogt & Webb P.A., formerly known as Webb & Company, P.A. as our independent registered public accounting firm; and · such other matters as may properly come before the 2013 Annual Meeting or any adjournment or postponement thereof. How does the Board recommend that I vote on the proposals? The Board of Directors recommends a vote FOR each proposal. How do I vote? Sign and date each proxy card you receive and return it in the postage-paid envelope prior to the 2013 Annual Meeting. 3 Can I change or revoke my proxy? You have the right to change or revoke your proxy at any time before the 2013 Annual Meeting by: · notifying the Secretary of OmniComm Systems in writing; · voting in person at the 2013 Annual Meeting; or · returning a later-dated proxy card. What shares are included on the proxy card(s)? The shares on your proxy card(s) represent ALL of your shares.If you do not return your proxy card(s), your shares will not be voted. What does it mean if I get more than one proxy card? If your shares are registered differently and are in more than one account, you will receive more than one proxy card.Sign and return all proxy cards to ensure that all your shares are voted.We encourage you to have all accounts registered in the same name and address (whenever possible).You can accomplish this by contacting our transfer agent, Jersey Transfer and Trust Co., 201 Bloomfield Avenue, PO Box 36, Verona, New Jersey 07044, telephone 973-239-2712, or if your shares are held in "street name," by contacting the broker or bank holding your shares. Who is entitled to vote at the 2013 Annual Meeting? Only the holders of record of our stock entitled to vote as of the close of business on June 7, 2013 (“Record Date”) are entitled to notice of and to vote at the 2013 Annual Meeting.We have three classes of stock entitled to vote: our common stock, 5% Series A Convertible Preferred Stock and Series D Preferred Stock. Each outstanding share of common stock entitles its holder to cast one vote on each matter voted upon.Each share of 5% Series A Convertible Preferred Stock entitles its holder to cast one vote for each share of common stock issuable upon the conversion of such security on each matter to be voted upon as if such security was converted immediately prior to such vote, which conversion is based upon the current conversion price of such security. Each share of Series D Preferred Stock entitles its holder to cast four hundred (400) votes on each matter voted upon provided that in connection with the election of directors, the terms of the Series D Preferred Stock provide that such shares shall be voted in the same percentage as all voting shares voted for each director. What is the difference between holding shares as a stockholder of record and as a beneficial owner of shares held in street name? Stockholder of Record. If your shares are registered directly in your name with our transfer agent, Jersey Transfer & Trust Co., you are considered the stockholder of record with respect to those shares, and the notice was mailed directly to you. Beneficial Owner of Shares Held in Street Name. If your shares are held in an account at a brokerage firm, bank, broker-dealer, or other similar organization, then you are the beneficial owner of shares held in “street name,” and the notice was forwarded to you by that organization. The organization holding your account is considered the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct that organization on how to vote the shares held in your account. How many votes may be cast? As of the Record Date, a total of 87,823,659 votes may be cast by our common stock holders, 2,750,149 votes may be cast by our 5% Series A Convertibles Preferred Stock holders and 100,000,000 votes may be cast by our Series D Preferred Stock holder, for an aggregate of 190,573,808 votes (“Voting Securities”).In connection with the election of directors, the terms of the Series D Preferred Stock provide that such shares shall be voted in the same percentage as all voting shares voted for each director at the 2013 Annual Meeting. For information regarding security ownership by management and by the beneficial owners of more than 5% of the Company’s Voting Securities, see “Security Ownership of Certain Beneficial Owners and Management”. 4 What is a "quorum" at the 2013 Annual Meeting? A "quorum" is a majority of the outstanding Voting Securities.The Voting Securities may be present or represented by proxy.For the purposes of determining a quorum, Voting Securities held by brokers or nominees will be treated as present even if the broker or nominee does not have discretionary power to vote on a particular matter or if instructions were never received from the beneficial owner.These Voting Securities are called "broker non-votes.”Abstentions will be counted as present for quorum purposes. What vote is required to approve each proposal? Once a quorum has been established, the nominees who receive the most votes (plurality) will be elected (Proposal 1), and a majority of the votes present at the meeting is necessary for the ratification of our independent registered public accounting firm (Proposal 2). If a broker indicates on its proxy that it does not have discretionary authority to vote on a particular matter, the affected shares will be treated as not present and entitled to vote with respect to that matter, even though the same shares may be considered present for quorum purposes and may be entitled to vote on other matters. What happens if I abstain? Proxies marked "abstain" will be counted as shares present for the purpose of determining the presence of a quorum, but for purposes of determining the outcome of a proposal, shares represented by such proxies will not be treated as affirmative votes. What happens if I do not give specific voting instructions? Stockholders of Record. If you are a stockholder of record and you sign and return a proxy card without giving specific voting instructions, then the proxy holders will vote your shares in the manner recommended by our Board on all matters presented in this Proxy Statement and as the proxy holders may determine in their discretion with respect to any other matters properly presented for a vote at the meeting. Beneficial Owners of Shares Held in Street Name. If you are a beneficial owner of shares held in street name and do not provide the organization that holds your shares with specific voting instructions, under the rules of various national and regional securities exchanges, the organization that holds your shares may generally vote on routine matters but cannot vote on non-routine matters. Routine matters to be voted upon at our 2013 Annual Meeting include the ratification of the appointment of our independent registered public accounting firm.The remaining proposals which will be voted on at our 2013 Annual Meeting are considered non-routine matters. If the organization that holds your shares does not receive instructions from you on how to vote your shares on a non-routine matter, the organization that holds your shares will inform us that it does not have the authority to vote on this matter with respect to your shares. This is generally referred to as a “broker non-vote.” When the vote is tabulated for any particular matter, broker non-votes will be counted for purposes of determining whether a quorum is present, but will not otherwise be counted. We encourage you to provide voting instructions to the organization that holds your shares by carefully following the instructions provided in the notice. How will voting on any other business be conducted? Although we do not know of any business to be considered at the 2013 Annual Meeting other than the proposals described in this Proxy Statement, if any other business is properly presented at the 2013 Annual Meeting, your signed proxy card gives authority to the proxy holders, Cornelis F. Wit, Randall G. Smith, and Thomas E. Vickers to vote on such matters at their discretion. 5 Who are the largest principal stockholders? For information regarding holders of more than 5% of OmniComm Systems’ outstanding Voting Securities, see "Security Ownership of Certain Beneficial Owners and Management" appearing later in this Proxy Statement. Who will bear the cost of this solicitation? OmniComm Systems will bear the entire cost of the solicitation.We will reimburse brokerage firms and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses incurred in sending proxies and proxy solicitation materials to stockholders.Proxies may also be solicited in person, by telephone, or by facsimile by directors, officers and employees of OmniComm Systems without additional compensation.We anticipate that the costs of the solicitation will not exceed $10,000. Where can I find voting results of the 2013 Annual Meeting? We intend to announce preliminary voting results at the 2013 Annual Meeting and publish final results in a Current Report on Form 8-K to be filed with the SEC within four business days after the 2013 Annual Meeting. What is the deadline for submitting proposals for next year’s annual meeting or to nominate individuals to serve as directors? You may submit proposals, including director nominations, for consideration at future stockholder meetings as follows: Stockholder Proposals: As of the date of this Proxy Statement, we had not received notice of any stockholder proposals for the 2013 Annual Meeting described herein and proposals received subsequent to such date will be considered untimely. For a stockholder proposal to be considered for inclusion in our proxy statement for the 2014 annual meeting, the Corporate Secretary must receive the written proposal at our principal executive offices no later than the deadline stated below. Such proposals must comply with SEC regulations under Rule 14a-8 regarding the inclusion of stockholder proposals in company-sponsored proxy materials.Proposals should be addressed to: OmniComm Systems, Inc. Attention: Corporate Secretary 2101 West Commercial Blvd. Suite 3500 Ft. Lauderdale, FL 33309 Facsimile: (954) 473-1256 Under Rule 14a-8, to be timely, a stockholder’s notice must be received at our principal executive offices not less than 120 calendar days before the date of the our proxy statement release to stockholders in connection with the previous year’s annual meeting.However, if we did not hold an annual meeting in the previous year or if the date of this year’s annual meeting has been changed by more than 30 days from the date of the previous year’s annual meeting, then the deadline is a reasonable time before we begin to print and send our proxy materials. Therefore, stockholder proposals intended to be presented at the 2014 annual meeting must be received by us at our principal executive office no later than February 28, 2014 in order to be eligible for inclusion in our 2014 proxy statement and proxy relating to that meeting.Upon receipt of any proposal, we will determine whether to include such proposal in accordance with regulations governing the solicitation of proxies. Nomination of Director Candidates: You may propose director candidates for consideration by the Board’s Nominating and Corporate Governance Committee. Any such recommendations should include the information specified and described in our bylaws, which includes the nominee’s name and qualifications for Board membership, information regarding the candidate as would be required to be included in a proxy statement filed pursuant to SEC regulations, and a written indication by the recommended candidate of her or his willingness to serve, and should be directed to the Corporate Secretary of OmniComm Systems, Inc.at our principal executive offices:2101 West Commercial Blvd., Suite 3500, Ft. Lauderdale, Florida 33309 within the time period described above for proposals other than matters brought under SEC Rule 14a-8. 6 How may I communicate with OmniComm System’s Board or the non-management directors on OmniComm’s Board? You may contact any of our directors by writing to them c/o OmniComm Systems, Inc., 2101 West Commercial Blvd. Suite 3500, Ft. Lauderdale, Florida 33309. Each communication should specify the applicable director or directors to be contacted as well as the general topic of the communication. We may initially receive and process communications before forwarding them to the applicable director.We generally will not forward to the directors a stockholder communication that is determined to be primarily commercial in nature, that relates to an improper or irrelevant topic, or that requests general information about OmniComm Systems.Concerns about accounting or auditing matters or communications intended for non-management directors should be sent to the attention of the Chair of the Audit Committee at the address above. Our directors may at any time review a log of all correspondence received by OmniComm Systems that is addressed to the independent members of the Board and request copies of any such correspondence. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT As of the Record Date, there were an aggregate of: · 87,823,659 shares of common stock, · 4,125,224 shares of 5% Series A Preferred Stock, and · 250,000 shares of Series D Preferred Stock issued and outstanding.The holders of our shares of common stock are entitled to one vote for each outstanding share of common stock.The holders of the 5% Series A Preferred Stock are entitled to 2,750,149 votes at the 2013 Annual Meeting. The holder of the Series D Preferred Stock is entitled to four hundred (400) votes for each share of Series D Preferred Stock provided that in connection with the election of directors, the terms of the Series D Preferred Stock provide that such shares shall be voted in the same percentage as all voting shares voted for each director., At the 2013 Annual Meeting, the common stockholders are entitled to87,823,659 votes, the 5% Series A Convertible Preferred Stock stockholders are entitled to 2,750,149 votes and the Series D Preferred Stock stockholder is entitled to 100,000,000 votes, for an aggregate of 190,573,808 votes for all currently outstanding Voting Securities. The following table sets forth, as of the Record Date information known to us relating to the beneficial ownership of shares of our Voting Securities by: · each person who is the beneficial owner of more than 5% of the outstanding shares of Voting Securities, aggregate all three classes together; · each director; · each named executive officer; and · all named executive officers and directors as a group. Under securities laws, a person is considered to be the beneficial owner of securities he owns and that can be acquired by him within 60 days from the Record Date upon the exercise of options, warrants, convertible securities or other understandings.We determine a beneficial owner's percentage ownership by assuming that options, warrants or convertible securities that are held by him, but not those held by any other person and which are exercisable within 60 days of the Record Date have been exercised or converted. 7 The following table, however, gives no effect to the exercise of any outstanding options or warrants unless specifically set forth therein.We believe that all persons named in the table have sole voting, dispositive and investment power with respect to all shares of Voting Securities beneficially owned by them.Unless otherwise noted, the address for each person is: 2101 West Commercial Blvd. Suite 3500, Ft. Lauderdale, Florida 33309. Common stock Series A Preferred Stock Series D Preferred Stock Name of beneficial owner # of shares beneficially owned % of class # of shares beneficially owned % of class # of shares beneficially owned % of class Percentage of voting securities Cornelis F. Wit % -0- % % % Randall G. Smith % -0- % -0- % % Guus van Kesteren % -0- % -0- % % Dr. Jonathan Seltzer % -0- % -0- % % Stephen E. Johnson % -0- % -0- % % Thomas E. Vickers % -0- % -0- % % All Directors and Officers as a group (six persons) % -0- % % % Includes vested options to purchase an aggregate of 500,000 shares of our common stock at prices ranging from $0.20 to $0.61 per share with expiration dates ranging from December 2013 to December 2014, 42,633,517 shares of our common stock issuable upon the conversion of warrants at exercise prices ranging from $0.25 to $.60 per share with expiration dates ranging from December2015 to March 2016, 250,000 shares of our Series D Preferred Stock which entitles Mr. Wit to 100,000,000 votes on each matter voted upon provided that in connection with the election of directors, the terms of the Series D Preferred Stock provide that such shares shall be voted in the same percentage as all voting shares voted for each director and 22,650,000 shares of our common stock issuable upon conversion of Secured Convertible Notes. Includes vested options to purchase an aggregate of 325,000 shares of our common stock at prices ranging from $0.20 to $0.61 per share, with expiration dates ranging from April 2014 to December 2014, and 10,000 shares of our common stock issuable upon the conversion of warrants at an exercise price of $.60 per share with an expiration date of December 2012 and 10,000 shares of our common stock issuable upon conversion of Convertible Notes. Includes vested options to purchase an aggregate of 650,000 shares of our common stock at prices ranging from $0.13 to $0.61 per share with expiration dates ranging from April 2014 to May 2016, 620,000 shares of our common stock issuable upon the conversion of warrants at an exercise price of $.60 per share with expiration dates ranging from December 2013 to January 2016 and 620,000 shares of our common stock issuable upon conversion of Convertible Notes. Includes vested options to purchase an aggregate of 75,000 shares of our common stock at $0.045 per share with an expiration date of December 2016. Includes vested options to purchase an aggregate of 800,000 shares of our common stock at prices ranging from $0.20 to $0.64 per share with expiration dates ranging from December 2013 to September 2015 and 50,000 shares of our common stock issuable upon the conversion of warrants at an exercise price of $.60 per share with an expiration date of January 2016 and 50,000 shares of our common stock issuable upon conversion of Convertible Notes. Includes vested options to purchase an aggregate of 50,000 shares of our common stock at $0.045 per share with an expiration date of December 2016. Includes footnotes (1) through (6). 8 Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934, as amended, (the "Exchange Act") requires the Company's Directors and executive officers and persons who own more than ten percent of a class of the Company's equity securities, to file with the SEC initial reports of ownership and reports of changes in ownership of equity securities of the Company.Officers, Directors and greater than ten percent stockholders are required by SEC regulation to furnish the Company with copies of all Section 16(a) forms they file. Based solely upon a review of Forms 3 and 4 and amendments thereto furnished to us under Rule 16a-3 (d) of the Exchange Act during the fiscal year ended December 31, 2012 and Forms 5 and amendments thereto furnished to us with respect to the year ended December 31, 2012, we are not aware that any officer, director or 10% or greater stockholder failed to file on a timely basis, as disclosed in the aforementioned Forms required by Section 16(a) of the Exchange Act during the fiscal year ended December 31, 2012, except for a Form 5 by Mr. Wit which should have been filed on February 14, 2013, which has since been filed, and a Form 5 by Ronald Linares, former Chief Financial Officer which should have been filed on February 14, 2013, which has since been filed. CORPORATE GOVERNANCE, BOARD COMMITTEES AND RELATED MATTERS Summary of Corporate Governance Framework We are committed to maintaining the highest standards of honest and ethical conduct in running our business efficiently, serving our stockholders’ interests and maintaining our integrity in the marketplace. To further this commitment, we have adopted our Code of Business Conduct and Ethics, which applies to all our directors, officers and employees. To assist in its governance, our Board has formed three standing committees: Audit, Compensation, and Governance and Nominating. A discussion of each committee’s function is set forth below. Our By-Laws, the charters of each Board committee, the independent status of a majority of our Board of Directors, and our Code of Business Conduct and Ethics provide the framework for our corporate governance. Copies of our By-Laws, charter and amendments thereto, and Code of Business Conduct and Ethics may be found on our website at www.omnicomm.com. Copies of these materials also are available without charge upon written request to our Corporate Secretary. Board of Directors Meetings The Board of Directors oversees our business affairs and monitors the performance of management.In accordance with our corporate governance principles, the Board of Directors does not involve itself in day-to-day operations.The directors keep themselves informed through discussions with the Chief Executive Officer and our Chief Financial Officer and by reading the reports and other materials that we send them and by participating in Board of Directors and committee meetings. The Board of Directors meets regularly during the year to review matters affecting OmniComm Systems and to act on matters requiring Board approval.The Board also holds special meetings whenever circumstances require and may act by unanimous written consent. Board of Directors Meetings and Attendance. The Board of Directors held three meetings and took actions two times by unanimous written consent during 2012.All members of the Board attended all meetings of the Board in 2012 and participated in each action of the Board. Annual Meeting Attendance. All members of the Board are required to attend the annual meetings of stockholders.All members of the board were in attendance at the 2012 Annual Meeting of Stockholders. 9 Board Leadership Structure and Board's Role in Risk Oversight Our Board of Directors has determined that the separation of the offices of Chairman of the Board and Chief Executive Officer will enhance Board independence and oversight.Moreover, the separation of the Chairman of the Board and Chief Executive Officer will allow the Chief Executive Officer to better focus on his responsibilities of running the Company, enhancing stockholder value and expanding and strengthening our business while allowing the Chairman of the Board to lead the Board in its fundamental role of providing advice to and independent oversight of management.Consistent with this determination, Mr. Randall G. Smith serves as Chairman of the Board of Directors.Mr. Smith is not independent under The NASDAQ Stock Market rules. Risk is inherent with every business, and how well a business manages risk can ultimately determine its success.We face a number of risks, including credit risk, interest rate risk, liquidity risk, operational risk, strategic risk and reputation risk.Management is responsible for the day-to-day management of the risks we face, while the Board, as a whole and through its committees, has responsibility for the oversight of risk management.In its risk oversight role, the Board of Directors has the responsibility to satisfy itself that the risk management processes designed and implemented by management are adequate and functioning as designed. The Board's role in overseeing the management of the Company's risks includes regularly reviewing information from members of management on areas of material risk to the Company, including operational, financial, legal and regulatory, and strategic and reputational risks. The full Board of Directors (or the appropriate Board committee in the case of risks that are under the purview of a particular committee) meet and discuss regularly with management our major risk exposures, their potential impact on the Company, and the steps we take to manage them. Our Chief Financial Officer attends the majority of our Board meetings and is available to address any questions or concerns raised by the Board on risk management and any other matters.When a Board committee is responsible for evaluating and overseeing the management of a particular risk or risks, the chairman of the relevant committee reports on the discussion to the full Board during the committee reports portion of the next Board meeting. This enables the Board and its committees to coordinate the risk oversight role, particularly with respect to risk interrelationships. Director Independence The Board of Directors has determined that two of our current directors (Guus van Kesteren and Dr. Jonathan Seltzer) have no relationship which, in the opinion of the Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director and is an “independent director” as defined in Marketplace Rule 5605 of The NASDAQ Stock Market. In making the determination of the independence of our directors, the Board of Directors considered all known transactions in which OmniComm Systems and any director had any interest, including any discussed under “Certain Relationships and Related Transactions” below. Our independent directors may meet at any time in their sole discretion without any other directors or representatives of management present. Each independent director has access to the members of our management team or other employees as well as full access to our books and records. We have no policy limiting, and exert no control over, meetings of our independent directors. Committees of our Board of Directors The Board of Directors has three standing committees: the Audit Committee, the Compensation Committee and the Governance and Nominating Committee.From time to time, the Board of Directors may establish additional committees. 10 The following chart reflects the current membership of each of our Board’s committees: Name Audit Committee Compensation Committee Governance and Nominating Committee Cornelis F. Wit * Randall G. Smith ** Guus van Kesteren ** ** Dr. Jonathan Seltzer * * * Member ** Chair Audit Committee.The Company has an Audit Committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934.The Audit Committee of the Board of Directors is responsible for the engagement of our independent public accountants, approves services rendered by our accountants, reviews the activities and recommendations of our internal audit department, and reviews and evaluates our accounting systems, financial controls and financial personnel.The Board has previously adopted a written charter for the Audit Committee on April 24, 2003.Our Board of Directors has determined that each member of the Audit Committee is independent, as independence for audit committee members is defined in the listing standards of The NASDAQ Stock Market.The Audit Committee met four times and took no actions by unanimous written consent during 2012.Following the Annual Meeting, and assuming the nominated directors are elected, the Audit Committee will be composed of Dr. Seltzer and Mr. van Kesteren. Audit Committee Financial Expert. As of the date of this proxy the Company does not currently have an "audit committee financial expert" within the meaning of Item 401(e) of Regulation S-B.In general, an "audit committee financial expert" is an individual member of the audit committee or Board of Directors who: · understands generally accepted accounting principles and financial statements, · is able to assess the general application of such principles in connection withaccounting for estimates, accruals and reserves, · has experience preparing, auditing, analyzing or evaluating financial statements comparable to the breadth and complexity to our financial statements, · understands internal controls over financial reporting, and · understands audit committee functions. 2012 Audit Committee Report The Audit Committee of the Board of Directors serves as the representative of the Board for general oversight of OmniComm Systems’ financial accounting and reporting, systems of internal control, audit process, and monitoring compliance with laws and regulations and standards of business conduct.The Board has adopted a charter for the Audit Committee.Management of OmniComm Systems has responsibility for preparing financial statements of OmniComm Systems as well as OmniComm Systems’ financial reporting process.Liggett, Vogt & Webb P.A., formerly known as Webb & Company, P.A. acting as our independent registered public accounting firm, are responsible for expressing an opinion on the conformity of OmniComm Systems’ audited financial statements with generally accepted accounting principles. In this context, the Audit Committee hereby reports on the fiscal year ended December 31, 2012 as follows: 1. The Audit Committee has reviewed and discussed the audited financial statements for fiscal year 2012 with OmniComm Systems’ management. 11 2. The Audit Committee has discussed with our independent registered public accounting firm the matters required to be discussed by the Statement on Auditing Standards No. 61, Communication with Audit Committees. 3. The Audit Committee has received the written disclosures and the letter from our independent registered public accounting firm required by Independence Standards Board Standard No. 1, Independence Discussions with Audit Committees, and has discussed the matter of independence with our independent registered public accounting firm. 4. Based on the review and discussion referred to in paragraphs 1 through 3 above, the Audit Committee recommended to the Board of Directors of OmniComm Systems, and the Board has approved, that the audited financial statements be included in OmniComm Systems’ Annual Report on Form 10-K for the year ended December 31, 2012, for filing with the Securities and Exchange Commission (“SEC”). Dated: March 25, 2013 The Audit Committee of the Board of Directors /s/ Guus van Kesteren – Chairman /s/Dr. Jonathan Seltzer Compensation Committee. The Compensation Committee establishes and administers our executive compensation practices and policies, reviews the individual elements of total compensation for elected officers and recommends salary adjustments to the Board of Directors.In addition, the Committee determines the number of performance shares and other equity incentives awarded to elected officers and the terms and conditions on which they are granted, amends compensation plans within the scope of the Committee's authority and recommends compensation plans and compensation plan amendments to the Board, sets company policy for employee benefit programs and plans and oversees administration of employee retirement plans and various other benefit plans as we may establish from time to time.The Committee met four times and took no actions by unanimous consent during fiscal 2012.Please see Compensation, Discussion and Analysis for additional compensation related disclosures.Following the Annual Meeting, and assuming the nominated directors are elected, the Compensation Committee will be composed of Mr. van Kesteren and Dr. Seltzer. Compensation Risk Assessment.We believe our approach to goal setting, setting of targets with payouts at multiple levels of performance, and evaluation of performance results assist in mitigating excessive risk-taking that could harm our value or reward poor judgment by our executives. We also believe we have allocated our compensation among base salary and short-term and long-term compensation target opportunities in such a way that it does not encourage excessive risk-taking. Additionally, as a provider of integrated software products and related services, we do not face the same level of risks associated with compensation of employees at businesses such as financial services companies. Although our Compensation Committee focuses primarily on the compensation of named executive officers because risk-related decisions depend predominantly on their judgment, the Compensation Committee believes that the features of our programs reflect sound risk management practices, and risks arising from our policies and practices for compensating employees are not reasonably likely to have a material adverse effect on the Company. 12 Governance and Nominating Committee. The Governance and Nominating Committee reviews and makes recommendations to the Board of Directors with respect to: · the responsibilities and functions of the Board and Board committees and with respect to Board compensation, · the composition and governance of the Board, including recommending candidates to fill vacancies on, or to be elected or re-elected to, the Board, · candidates for election as Chief Executive Officer and other corporate officers, · monitoring the performance of the Chief Executive Officer and our compensation plans for senior management succession, and · reviewing and recommending the policies and procedures necessary for the effective management of our company. The Committee uses various methods to identify director nominees. The Committee assesses the appropriate size and composition of the Board and the particular needs of the Board based on whether any vacancies are expected due to retirement or otherwise. Candidates may come to the attention of the Committee through current board members, stockholders, or other sources. All candidates are evaluated based on a review of the individual’s qualifications, skills, independence, and expertise. Our Governance and Nominating Committee, operates under a written charter which was adopted during calendar year 2003.The charter is available for review on our website, www.omnicomm.com. Our Board of Directors has determined that each member of the Governance and Nominating Committee in 2012 was independent, as independence is defined in the listing standards of The NASDAQ Stock Market.The Governance and Nominating Committee met two times and took no actions by unanimous written consent during fiscal 2012.The Committee does consider nominees selected by our stockholders. Identifying and Evaluating Director Nominees Working closely with the full Board, the Governance and Nominating Committee develops criteria for open Board positions, taking into account such factors as it deems appropriate, including, among others, the current composition of the Board, the range of talents, experiences and skills that would best complement those already represented on the Board, the balance of management and independent Directors and the need for financial or other specialized expertise. Further, when identifying nominees to serve as director, the Governance and Nominating Committee seeks to create a Board that is strong in its collective knowledge and has a diversity of skills and experience with respect to accounting and finance, management and leadership, vision and strategy, business operations, business judgment, industry knowledge and corporate governance. Applying these criteria, the Committee considers candidates for Board membership suggested by its members and other Board members, as well as by management and stockholders.The committee follows the same process and uses the same criteria for evaluating candidates proposed by stockholders, members of the Board of Directors and members of senior management. Once the Committee has identified a prospective nominee—whether the prospective nominee is recommended by a stockholder or otherwise—it makes an initial determination as to whether to conduct a full evaluation, taking into account the information provided to the Committee with the recommendation of the candidate as well as the Committee’s own knowledge, supplemented as appropriate by inquiries to third parties.The preliminary determination is based primarily on the need for additional Board members and the likelihood that the prospective nominee can satisfy the criteria that the Committee has established.If the Committee determines, in consultation with the Chairman of the Board and other Directors as appropriate, that additional consideration is warranted, it will gather additional information about the prospective nominee’s background and experience.The Committee then evaluates the prospective nominee against the specific criteria that it has established for the position.If the Committee decides, on the basis of its preliminary review, to proceed with further consideration, members of the Committee, as well as other members of the Board as appropriate, interview the nominee.After completing this evaluation and interview, the Committee makes a recommendation to the full Board, which makes the final determination whether to nominate or appoint the new Director after considering the Committee’s report. 13 Currently, the Governance and Nominating Committee of the Board does not have a policy regarding diversity in identifying director nominees. Consideration of Director Candidates Recommended by our Stockholders The Governance and Nominating Committee will consider director candidates submitted by stockholders addressed to: OmniComm Systems, Inc. Board of Directors, 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL 33309, Attention: Corporate Secretary.Such recommendations should be accompanied by (i) evidence of the stockholder’s stock ownership over the last year, (ii) a statement that the stockholder is not a competitor of OmniComm Systems, (iii) a resume and contact information for the director candidate, as well as a description of the candidate’s qualifications and (iv) a statement whether the candidate has expressed interest in serving as a director.The Committee follows the same process and uses the same criteria for evaluating candidates proposed by stockholders as it does for candidates proposed by other parties.The Committee will consider such candidacy and will advise the recommending stockholder of its final decision.A stockholder who wishes to nominate a person for Director must provide the nomination in writing to the Secretary at the Company’s principal offices pursuant to the notice provisions in the By-laws.Such notice must be received not less than 60 nor more than 90 days prior to the Annual Meeting or, if less than 70 days’ notice of the date of such meeting has been given, then within 10 business days following the first public disclosure of the meeting date or the mailing of the Company’s notice.Any such notice must contain information regarding the nominee and the proponent.Details concerning the nature of such information are available without charge from us. Policy Governing Director Attendance at Annual Meetings of Stockholders Our policy is to schedulea regular meeting of the Board of Directors on the same date as OmniComm System's Annual Meeting of stockholders and, accordingly, Board members are encouraged to be present at our stockholder meetings. All of our Board members attended our annual meeting of stockholders held on August 2, 2012. Contacting the Board of Directors Stockholders and other parties interested in communicating directly with the Board of Directors or with the non-management Directors as a group may do so by writing to Chairman of the Board, OmniComm Systems, Inc., 2101 West Commercial Blvd. Suite 3500, Ft. Lauderdale, Florida 33309.Under a process approved by the Governance and Nominating Committee of the Board for handling letters received by the Company and addressed to non-management members of the Board, the Corporate Secretary of the Company reviews all such correspondence and forwards to the Board a summary and/or copies of any such correspondence that, in the opinion of the Corporate Secretary, deals with the functions of the Board or Committees thereof or that he or she otherwise determines requires their attention. Directors may at any time review a log of all correspondence received by the Company that is addressed to members of the Board and request copies of any such correspondence.Concerns relating to accounting, internal controls or auditing matters are immediately brought to the attention of the Company’s internal audit department and handled in accordance with procedures established by the Audit Committee with respect to such matters, as described below Accounting Matters The Audit Committee has established procedures for the receipt, retention, and treatment of complaints regarding accounting, internal accounting controls or auditing matters (“Accounting Matters”).Employees with concerns regarding Accounting Matters may report their concerns directly to the Audit Committee via the confidential reporting system maintained by OmniComm Systems.Non-employee complaints regarding Accounting Matters may be reported by writing to the Audit Committee c/o Corporate Secretary, at our headquarters at 2101 West Commercial Blvd. Suite 3500, Ft. Lauderdale, Florida 33309. 14 Code of Ethics Effective March 1, 2003, our Board of Directors adopted a Code of Business Conduct and Ethics that applies to, all of our employees and members of our Board of Directors.As adopted, our Code of Business Conduct and Ethics sets forth written standards that are designed to deter wrongdoing and to promote: · honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · full, fair, accurate, timely, and understandable disclosure in reports and documents that we file with, or submit to, the SEC and in other public communications made by us; · compliance with applicable governmental laws, rules and regulations; · the prompt internal reporting of violations of the Code of Business Conduct and Ethics to an appropriate person or persons identified in the Code of Business Conduct and Ethics; and · accountability for adherence to the Code of Business Conduct and Ethics. Our Code of Business Conduct and Ethics requires, among other things, that all of our company's personnel shall be accorded full access to our President with respect to any matter that may arise relating to the Code of Business Conduct and Ethics.Further, all of our company's personnel are to be accorded full access to our company's Board of Directors if any such matter involves an alleged breach of the Code of Business Conduct and Ethics by our President. In addition, our Code of Business Conduct and Ethics emphasizes that all employees, and particularly managers and/or supervisors, have a responsibility for maintaining financial integrity within our company, consistent with generally accepted accounting principles, and federal, provincial and state securities laws.Any employee who becomes aware of any incidents involving financial or accounting manipulation or other irregularities, whether by witnessing the incident or being told of it, must report it to his or her immediate supervisor or to the Company's President.If the incident involves an alleged breach of the Code of Business Conduct and Ethics by the President, the incident must be reported to any member of our Board of Directors.Any failure to report such inappropriate or irregular conduct of others is to be treated as a severe disciplinary matter.It is against our company policy to retaliate against any individual who reports in good faith the violation or potential violation of our company's Code of Business Conduct and Ethics by another. Our Code of Business Conduct and Ethics is available on the SEC website located at: www.sec.gov filed as Exhibit D to our Proxy Statement dated June 4, 2003.We will provide a copy of the Code of Business Conduct and Ethics to any person, without charge, upon request.Requests can be sent to: OmniComm Systems, Inc., 2101 West Commercial Blvd. Suite 3500, Ft. Lauderdale, Florida, 33309. Policy Regarding Related Party Transactions Our Board’s policy requires that transactions with related parties must be entered into in good faith on fair and reasonable terms that are no less favorable to us than those that would be available in a comparable transaction in arm’s-length dealings with an unrelated third party. Based on our experience, we believe that each of the transactions with related parties complied with our Board’s policy at the time the transaction was effected. Our Board, by a vote of the disinterested directors, must approve all related party transactions.See “Certain Relationships and Related Transactions” for a description of such transactions. For more corporate governance information, you are invited to access the Corporate Governance section of our website, which is available under the "Investors" tab at www.omnicomm.com. MANAGEMENT The following individuals are our named executive officers and members of our Board of Directors.Each Director is elected at our annual meeting of stockholders and holds office until the next annual meeting of stockholders, or until his or her successor is elected and qualified.Our by-laws permit the Board of Directors to fill any vacancy and such Director may serve until the next annual meeting of stockholders or until his or her successor is elected and qualified. The Board of Directors elects officers annually and their terms of office are at the discretion of the Board. 15 Person Age Position Cornelis F. Wit 66 Chief Executive Officer and Director Randall G. Smith 55 Chairman and Chief Technology Officer Stephen E. Johnson 48 President and Chief Operating Officer Thomas E. Vickers
